UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-1199



MARIE J. CLINTON,

                                                         Petitioner,

          versus


UNITED STATES POSTAL SERVICE; AMERICAN POSTAL
WORKERS UNION, AFL-CIO,

                                                        Respondents.



On Petition for Review of an Order of the United States Postal
Service. (D90C-1D-96-21540)


Submitted:   June 19, 1997                  Decided:   June 27, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marie J. Clinton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marie Clinton seeks review of a decision by the United States

Postal Service Arbitration Panel dismissing her grievance. We dis-

miss for lack of jurisdiction. See 5 U.S.C.A. § 7121(d) (1982);
Fed. Cir. R. 15. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2